 Case 1:19-cv-00529-RJJ-RSK ECF No. 46 filed 05/26/20 PageID.572 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TILLERMAN SEEDS, LLC, et al.,
                                                      Case No. 1:19-CV-529
               Plaintiffs,
v.                                                    HON. ROBERT J. JONKER

TILLERMAN & CO., LLC, et al.,

            Defendants.
_______________________________/

                         AMENDED CASE MANAGEMENT ORDER

         The parties’ Stipulation Amending Case Management Order (ECF No. 45) is GRANTED.
The affected dates are in bold. The final pretrial and trial dates are adjourned and will be reset at
a later date.

 Stipulations to Join Parties or Amend Pleadings                                        By motion
 Rule 26(a)(1) Disclosures (including lay witnesses) Plaintiffs:           NOVEMBER 30, 2019
                                                   Defendants:             NOVEMBER 30, 2019
 Disclose Name, Address, Area of Expertise and
 a short summary of expected testimony
 of Expert Witnesses (Rule 26(a)(2)(A)
                             - Party with the Burden of Proof:              AUGUST 25, 2020
                                           - Responding Party:           SEPTEMBER 25, 2020
 Disclosure of Expert Reports
 (Rule 26(a)(2)(B))
                                - Party with the Burden of Proof:           AUGUST 25, 2020
                                              - Responding Party:        SEPTEMBER 25, 2020
 Completion of Discovery                                                     OCTOBER 26, 2020
 Dispositive Motions                                                      NOVEMBER 24, 2020
 Interrogatories will be limited to:                                       25 single part questions
 (Single Part Questions)
 Depositions will be limited to:                                                       10 per party
 (Fact Witnesses Per Party)
 Case 1:19-cv-00529-RJJ-RSK ECF No. 46 filed 05/26/20 PageID.573 Page 2 of 3




 Settlement Conference                                        Date:                JANUARY 12, 2021
                                                              Time:                       1:30 p.m.
                                                             Before:             Magistrate Judge Ray Kent

 ADR To Take Place On Or Before:                                                  OCTOBER 26, 2020


1.    JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All stipulations for joinder of
      parties and all stipulations to amend the pleadings must be filed by the date set forth in the table
      above to ensure amendment as a matter of consent under Rule 15(a)(2). Proposed amendments after
      the noted date are by leave of court.

2.    DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures, names
      of lay witnesses, identification of experts, production of documents, and disclosure of expert reports
      under Rule 26(a)(2), if applicable, are ordered as set forth in the table above.

3.    DISCOVERY: All discovery proceedings shall be completed no later than the date set forth in the
      table above, and shall not continue beyond this date. All interrogatories, requests for admissions,
      and other written discovery requests must be served no later than thirty days before the close of
      discovery. All depositions must be completed before the close of discovery. Interrogatories will be
      limited as set forth in the table above. Depositions will be limited as set forth in the table above.
      There shall be no deviations from this order without prior approval of the court upon good cause
      shown. Time limitations for depositions set forth in Rule 30(d)(1) apply to this case.

4.    MOTIONS:

      a.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LCivR. 7.3. They
              may be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to 28 U.S.C. §
              636(b)(1)(A). In accordance with 28 U.S.C. § 471, et seq., it is the policy of this Court to
              prohibit the consideration of discovery motions unless accompanied by a certification that
              the moving party has made a reasonable and good faith effort to reach agreement with
              opposing counsel on the matters set forth in the motion.

      b.      Dispositive motions shall be filed in accordance with W.D. Mich. LCivR 7.2 by the date set
              forth in the table above. If dispositive motions are based on supporting documents such as
              depositions or answers to interrogatories, only those excerpts which are relevant to the
              motion shall be filed. The case manager will notify counsel of the date for oral argument.

      c.      The parties are strongly encouraged to file motions in limine at least fourteen (14) calendar
              days prior to the final pretrial conference, but in no event shall they be filed later than the
              date for the submission of the proposed Final Pretrial Order.

5.    ALTERNATIVE DISPUTE RESOLUTION: This matter shall be submitted to Standard Track Case
      Evaluation no later than the date set forth in the table above. A separate Order will issue regarding
      the method and schedule for case evaluation.




                                                   -2-
 Case 1:19-cv-00529-RJJ-RSK ECF No. 46 filed 05/26/20 PageID.574 Page 3 of 3



6.      SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in good
        faith settlement negotiations. A settlement conference has been scheduled before the magistrate
        judge as set forth above.

        a.     Persons Required to Attend. Unless excused by a showing of good cause, the attorney who
               is to conduct the trial shall attend the settlement conference, accompanied by a
               representative of the party with full settlement authority. Both shall attend in person. The
               person with settlement authority must come cloaked with authority to accept, without further
               contact with another person, the settlement demand of the opposing party. An insured party
               shall also appear by a representative of the insurer who is authorized to negotiate and to
               settle the matter (within policy limits) up to the amount of the opposing parties’ existing
               settlement demand. W.D.Mich. LCivR 16.8.

        b.     Settlement Letter to Opposing Party. A settlement conference is more likely to be
               productive if, before the conference, the parties have had a written exchange of their
               settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
               conference, plaintiffs’ counsel shall submit a written itemization of damages and settlement
               demand to defendants’ counsel with a brief explanation of why such a settlement is
               appropriate. No later than seven (7) days prior to the settlement conference, defendants’
               counsel shall submit a written offer to plaintiffs’ counsel with a brief explanation of why
               such a settlement is appropriate. This may lead directly to a settlement. If settlement is not
               achieved, plaintiffs’ counsel shall deliver, fax or e-mail copies of these letters to the
               chambers of the magistrate judge conducting the conference no later than three (3) business
               days before the conference. Do not file copies of these letters in the Clerk’s Office.

        c.     Confidential Settlement Letter to Court. In addition, three (3) business days before the
               conference, each party or their attorney shall submit to the magistrate judge conducting the
               conference a confidential letter concerning settlement. A copy of this letter need not be
               provided to any other party. Do not file a copy of this letter in the Clerk’s Office. All
               information in the settlement letter shall remain confidential and will not be disclosed to any
               other party without the approval of the writer. The confidential settlement letter shall set
               forth: (a) the name and title of the party representative who will be present at the settlement
               conference, with counsel’s certification that the representative will have full authority to
               settle, without the need to consult with any other party; (b) a very brief explanation of the
               nature of the case, including an identification of any parties added or dismissed since the
               time of filing; (c) a history of settlement negotiations to date, including all offers, demands
               and responses (the letter should not, however, divulge any offer made in the context of a
               voluntary facilitative mediation); (d) the policy limits of any relevant insurance coverage;
               (e) the limits on settlement authority given to counsel by the client; (f) that party’s
               suggestions concerning the most productive approach to settlement; (g) any other matter that
               counsel believes will improve the chances for settlement. Plaintiffs shall also provide an
               estimated range of damages recoverable at trial and a brief analysis of the method(s) used
               for arriving at the estimate(s).

Date:    May 26, 2020                            /s/ Robert J. Jonker
                                                 ROBERT J. JONKER
                                                 CHIEF UNITED STATES DISTRICT JUDGE

                                                    -3-
